Citation Nr: 9910727	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-36 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine with radiculopathy.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

4.  Entitlement to an evaluation in excess of 10 percent for 
herniated nucleus pulposus status post hemilaminectomy and 
excision of the lumbar spine, prior to November 29, 1994.

5.  Entitlement to an evaluation in excess of 20 percent for 
herniated nucleus pulposus status post hemilaminectomy and 
excision of the lumbar spine, for the period from November 
29, 1994.

6.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1984 to April 1992, 
and over 20 years of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

It is noted that the veteran's claims folder was transferred 
to the St. Antonio Regional Office for a personal hearing 
held there in May 1997.  Presumably the claims folder was 
transferred back to the Houston RO as that RO sent out the 
subsequent Supplemental Statement of the Case.  

In a May 1997 statement received from the veteran, he 
withdrew his claims for entitlement to service connection for 
bilateral arms, and bilateral knees, entitlement to increased 
evaluations for sinusitis and hemorrhoids, and entitlement to 
separate ratings for peripheral neuropathy of the upper and 
lower extremities.  

In a statement received from the veteran in January 1998, he 
raised the issue of entitlement to service connection for a 
right ankle sprain based on a theory of secondary service 
connection.  While the issue has been adjudicated by the RO 
on a direct basis, it has not been adjudicated on a secondary 
basis, and is therefore referred to the RO for the 
appropriate development.  Further comments on the issue of a 
right ankle disorder noted are below.  

Likewise, in a November 1994 statement from the veteran, he 
indicated that his psychological state was affected by his 
service-connected back disability.  As the veteran's 
statement may be construed as an inferred claim for service 
connection for a psychiatric condition based upon a theory of 
secondary service connection, the matter is referred to the 
RO for the appropriate development. 

Further, it is noted that the veteran initiated a claim for 
entitlement to service connection for a bilateral ankle 
disability and the claim was denied by the RO in a December 
1993 rating decision.  Notice was sent to the veteran in 
January 1994, and he submitted a Notice of Disagreement in 
November 1994.  In a March 1996 Statement of the Case, the RO 
characterized the issue as "Entitlement to service 
connection for peripheral neuropathy of bilateral upper and 
lower extremities secondary to disc disease of the cervical 
and lumbar spine."  The RO denied the claim and determined 
that service medical records were completely negative for 
bilateral ankle injuries or arthritis of the ankles, and that 
a current medical examination showed no evidence of bilateral 
ankle disability or degenerative arthritis of the ankles.  
The same was reflected in a March 1996 rating decision, and 
the veteran was notified of the same in March 1996.  In 
subsequent correspondence from the veteran, and in particular 
a Substantive Appeal on VA Form 9 received in May 1996, the 
veteran did not make mention of the bilateral ankle disorder.  
It appears that the veteran did not perfect an appeal on that 
issue.  The next time the veteran raised the issue regarding 
his ankles was in a May 1997 correspondence.  In that 
correspondence he withdrew his claim for a separate rating 
for peripheral neuropathy of the upper and lower extremities; 
which, to some extent, was the characterization the RO gave 
to the issue regarding bilateral ankle disorder in the March 
1996 Statement of the Case.  However, even though it appears 
that the veteran may have withdrawn the claim, in another 
statement received from the representative in May 1997, it 
was specifically stated that the veteran contacted the 
representative in order to amend his original claim to 
include consideration of service connection for a right ankle 
condition.  

Thereafter, the RO treated this as an entirely different 
claim than the one previously adjudicated for bilateral 
ankles, and issued an August 1997 rating decision for the 
denial of service connection for the right ankle.  Notice was 
sent to the veteran in August 1997, and in September 1997, he 
filed a Notice of Disagreement.  In December 1997, the RO 
issued a Statement of the Case.  In January 1998, the veteran 
submitted a Substantive Appeal on VA Form 9, but, as 
mentioned earlier, spoke only to the theory of secondary 
service connection for the right ankle.  

It appears as though the Board has jurisdiction over the 
issue of entitlement to service connection for the right 
ankle; but that the theory upon which the issue is based is 
not clear.  The issue of entitlement to service connection 
for a right ankle disability has been perfected for appeal on 
a direct basis, but it appears that the issue should be one 
of new and material evidence to reopen a previously denied 
claim that was denied on a direct basis for both ankles 
previously.  A new claim has been asserted regarding 
secondary service connection for a right ankle disorder which 
needs to be addressed by the RO, the agency of original 
jurisdiction, in the first instance.  Accordingly, the issue 
is listed on the title page of this decision, and is remanded 
in the section that follows this decision.  As indicated 
above, the matter of secondary service connection has been 
referred to the RO.  

Lastly, the issue of entitlement to service connection for a 
left shoulder disorder is discussed in the remand which 
follows the decision.  




FINDINGS OF FACT

1.  Competent evidence that a cervical spine, neck disorder, 
with degenerative joint disease is related to service has not 
been presented.  

2.  The veteran's hearing acuity is at Level I for the right 
ear, and at Level I for the left ear. 

3.  The veteran's service connected herniated nucleus 
pulposus, status post hemilaminectomy and excision, of the 
lumbar spine is productive of no more than mild impairment, 
at least from April 5, 1992 to November 28, 1994.

4.  For the period from November 29, 1994, the veteran's 
service connected herniated nucleus pulposus, status post 
hemilaminectomy and excision, of the lumbar spine is 
currently manifested by subjective complaints of pain; 
objective pain and tenderness noted upon examination; 
decreased range of motion and instability shown upon 
examination; degenerative disc disease; residual evidence of 
bilateral lumbar radiculopathy; and consistent treatment for 
low back pain; and is productive of no more than severe 
impairment.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
degenerative joint disease of the cervical spine with 
radiculopathy is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (1998).

3.  An evaluation in excess of 10 percent for herniated 
nucleus pulposus, status post hemilaminectomy and excision, 
of the lumbar spine is not warranted from April 5, 1992 to 
November 28, 1994.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  

4.  A 40 percent evaluation for herniated nucleus pulposus, 
status post hemi-laminectomy and excision, of the lumbar 
spine is warranted from November 29, 1994.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran basically contends that he developed a cervical 
spine condition in service and that it persists to the 
present.  He also contends that his bilateral hearing loss 
and lumbar spine disabilities have increased in severity and 
that higher rating evaluations are warranted.  


Service Connection

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and the VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. §5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Caselaw provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is some duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a), depending on the particular facts in each case.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The facts and circumstances of 
this case are such that no further action is warranted for 
either claim for entitlement to service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection connotes many factors but basically it means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces. Determinations 
as to service connection will be based on review of the 
entire evidence of record, with due consideration to the 
policy of the VA to administer the law under a broad and 
liberal interpretation consistent with the facts in each 
individual case.  38 C.F.R. § 3.303(a) (1998).

Where a veteran served 90 days or more during a period of 
war, or in peacetime after December 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  


Cervical Spine

Service medical records show that the veteran was clinically 
evaluated as normal for the spine and other musculoskeletal 
areas at the time of a service enlistment examination in 
February 1964.  The same was noted upon discharge and 
reenlistment in December 1967, an extension examination in 
October 1971, reenlistment examination in October 1972, an 
extension examination in October 1975, a discharge and 
reenlistment examination in August 1977, and a reenlistment 
examination in August 1984.  On subsequent examinations, the 
spine and other musculoskeletal areas were not noted as 
normal, but the reason for abnormality was due to the 
veteran's lumbar spine injury.  However, remaining 
examination records and other service medical records 
revealed no complaints of or treatment for a cervical spine, 
neck, disorder.  At the veteran's retirement examination in 
December 1991, it was noted that the veteran had had 
degenerative joint disease in 1964 and 1965.  No specific 
indication of cervical spine, neck, problems was noted.  

In a December 1993 rating decision, entitlement to service 
connection for a neck condition was denied.  The RO 
determined that the service medical records were negative for 
complaint of or treatment for a neck condition.  The veteran 
was notified of the same in January 1994.  In November 1994, 
he submitted a Notice of Disagreement.  At that time the 
veteran specifically indicated that he was seeking service 
connection for a neck condition due to disc disease of the 
cervical spine.  The RO issued a Statement of the Case and 
subsequent rating decision in March 1996.  At that time it 
was noted that the denial was based upon the fact that there 
was no neck injury in service and that the service medical 
records were also negative for any diagnosis of disc disease 
or degenerative arthritis of the neck.  It was further noted 
that at a  June 1995 VA examination, the veteran was shown to 
have full range of motion of the neck and that x-rays were 
suggestive of early degenerative disc disease.  

At a June 1995 VA examination for peripheral nerves, it was 
noted that the veteran had several complaints including some 
neck pain with cracking and popping of the neck.  He denied 
radicular pain of his neck into his arms.  He had no 
sensation loss in his arms.  Physical examination was not 
specific to the neck area.  However, physical examination 
revealed that there was weakness in the upper left shoulder 
because of pain and that the rest of the strength of his 
upper extremities was fine without atrophy of fasciculations.  
The examiner's impression included that there was no clinical 
evidence of cervical radiculopathy at that time, and that the 
veteran was without radicular pain of his neck into his arms, 
weakness in his arms, or numbness in his arms.  

At a June 1995 VA orthopedic examination, examination of the 
neck showed a full and complete range of motion without any 
hint of apparent pain or discomfort or muscle spasm 
associated with it.  The examiner wrote that the veteran 
could easily touch his chin to his chest and had a good 60 
degrees of extension and could almost touch his ears to his 
shoulders and his chin was rotated almost to his shoulders 
bilaterally.  There was no sensory loss in either upper 
extremities, either subjectively or objectively.  Deep tendon 
reflexes were 2+, biceps 2+, triceps 1+, and brachioradialis 
equal bilaterally.  There was no particular tenderness 
throughout the neck or the cervical spine area.  The grip on 
the left side was weaker than the right-handed grip, but the 
veteran said that was due to the pain in his 
acromioclavicular joint.  The diagnosis was:  

Complaints of pain in the neck without any 
objective physical findings.  Could possibly be 
some early degenerative changes since he has it 
elsewhere in the spine.  X-rays will be obtained 
for additional information.  

Corresponding x-rays of the cervical spine revealed that a 
narrowing of the C5-6 vertebral disc level.  There was bony 
osteophytosis anteriorly at C4, 5, and 6.  Posterior 
osteophytes were also seen at the C5 level.  Those findings 
were suggestive of degenerative disc disease.  There were no 
acute fractures, or subluxations seen.  The prevertebral soft 
tissues were within normal limits.  

At a May 1997 personal hearing before the RO, the veteran 
testified that he was treated for his alleged cervical spine 
disorder at the same time that he was treated for his lower 
back disorder in service.  Hearing Transcript (T.) at 10.  
The veteran described that he had a nervous twitch and pain 
and that the problem seemed to be part of the same problem of 
that of his back.  Id.  He stated that it felt like a bone 
problem as opposed to a muscle problem and that he used pain 
medication for the condition.  When asked if he recalled 
being treated in service, he stated that he had not been 
treated for the condition by itself.  Id.  He always thought 
it was part of the same problem (with his back).  

The Board has reviewed the evidence of record pertinent to 
this claim and determines that the veteran has not submitted 
a well grounded claim in this instance.  The veteran's claim 
is not plausible because he has not submitted supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim for service connection for the neck 
is plausible.  See Dixon v. Derwinski, 3 Vet. App. 261, 262 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
That is, there is no competent medical evidence of a nexus 
between any inservice injury or disease and what the veteran 
claims as his current cervical spine disability. Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Here, the veteran contends, in essence, that he has neck 
pain.  He has also testified to the effect that he believed 
that the neck pain and problems began in service at the same 
time that his lower back problems developed.  In this regard, 
lay statements are considered competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
as a lay person, the veteran is not competent to determine 
the etiology of his alleged disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education).  Furthermore, medical evidence is needed to 
provide a nexus between the onset of this disorder and the 
current medical findings.  The current medical findings show 
x-ray evidence suggestive of degenerative disc disease in the 
cervical spine.  However, the veteran has full range of 
motion of the neck, and there is no clinical evidence of 
radiculopathy.

The Board points out that the determinative issue in this 
case is medical in nature, that is whether the veteran 
currently has a disability of the cervical spine and/or neck, 
which is related to service.  This determination is viewed in 
light of no abnormalities of the cervical spine or neck being 
shown in service, and no objective findings a nexus between 
current signs of degenerative disc disease of the cervical 
spine and service.  As the requisite evidence has not been 
presented in this case, the claim is therefore not well 
grounded.  See Caluza, 7 Vet. App. at 506; Grottveit, 5 Vet. 
App. at 92-93.


Increased Ratings

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claims are well grounded 
and adequately developed.  This finding is partly based on 
the veteran's evidentiary assertion that his service-
connected hearing loss and lumbar spine disabilities have 
increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  Waddell v. Brown, 5 Vet. 
App. 454, 456  (1993); Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
words "moderate" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1998).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (38 C.F.R.§§ 4.2, 4.41), the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  See 
also Fenderson v. West, 12 Vet. App. 119 (1999) (the Board 
should consider the applicability of a higher rating for the 
entire period in which the appeal has been pending).


Bilateral Hearing Loss

The veteran currently contends that his bilateral hearing 
loss disability is of such severity as to warrant a 
compensable evaluation.  After a review of the record, 
however, the Board finds that his contentions are not 
supported by the evidence.

In addition to the general laws and regulations cited above, 
it is noted that the severity of hearing loss disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. § 4.87 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (Schedule).  Under 
these criteria, the degree of disability for a bilateral 
hearing loss disability is determined by application of a 
rating schedule that establishes 11 auditory acuity levels, 
ranging from Level I (for essentially normal acuity) through 
Level XI (for profound deafness).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 through 6110.  
The evaluations derived from the Schedule are intended to 
make proper allowance for improvement by hearing aids.  38 
C.F.R. § 4.86.

The factual background in this case reveals that service 
connection for bilateral hearing loss was granted in a 
December 1993 rating decision.  The RO found that the 
evidence showed the onset of hearing loss during military 
service.  A noncompensable, or zero, rating was assigned.  

At that time the evidence included a September 1993 audiology 
examination.  Therein it was noted that the veteran was told 
in service that he had hearing loss when he took his last few 
physical examinations.  A December 1991 audiogram showed a 
moderate to severe loss of sensitivity in the right ear and 
moderate loss of sensitivity in the left ear.  Examination of 
the ears revealed that auricles and both external auditory 
canals were normal.  The tympanic membranes were intact and 
both had a normal reflection to the light.  There was no 
tenderness of the mastoid areas.  The corresponding audiology 
examination revealed that the veteran's external ear canals 
appeared normal and were free of excess cerumen.  On the 
authorized audiological evaluation in September 1993, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
15
30
65
LEFT
X
10
15
50
65

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The examiner remarked that there was mild to moderately 
severe sensorineural hearing loss AD, and moderate to 
moderately severe sensorineural hearing loss AS.  Loss was 
high frequency, 3000 Hertz to 4000 Hertz in both ears.  

In November 1994, the veteran underwent a private 
audiological examination and he submitted a bill and 
examination report of the same for the record.  However, and 
interpretation of the audiogram results was not submitted.  

In June 1995, the veteran underwent a VA examination for the 
hearing loss.  An audiology examination was also performed.  
At the hearing loss examination, the veteran reported that he 
was having some hearing loss and problems interpreting and 
listening to what people were saying, particular if there was 
background noise.  Objective findings, based upon examination 
confined to the ear, nose and throat, revealed that the ears 
were well-developed with no congenital deformity.  The 
external canals were patent, well-formed, and there was no 
stricture.  Tympanic membrane was easily visualized on both 
sides.  A light reflex was preserved.  The examiner stated 
that it was very slightly thickened with some obliteration of 
the malar, but it could still be made out faintly.  No 
perforation nor retraction was noted.  Mastoids were 
negative.  The diagnosis was hearing loss secondary to 
acoustical injury.  On the corresponding authorized 
audiological evaluation of June 1995, pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
X
5
10
25
70
LEFT
X
5
20
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  The 
examiner remarked that audiologic test results indicated a 
severe sensorineural loss of hearing sensitivity at 4000 
Hertz in the veteran's right ear.  Test results also 
indicated a moderately severe sensorineural loss of hearing 
sensitivity from 3000 to 4000 Hertz in the veteran's left 
ear.  Inter test consistency was judged good in both ears.  

At his personal hearing in May 1997, the veteran testified 
that he felt that his hearing loss had gotten worse since 
service separation; and that it had worsened since his last 
examination at VA in 1995.  T. 13.

In June 1997, the veteran underwent a VA examination for 
hearing loss.  It was noted that the veteran did not wear any 
hearing aids, but that he thought that his hearing loss was 
progressively getting worse.  The veteran reported that he 
had more and more problems with his reception, and that he 
had to turn the volume up on the television and radio, and 
had to ask people to repeat themselves more often than usual.  
The veteran reported that he had problems with background 
noise.  Physical examination revealed that the external ears 
were well formed.  There was no congenital deformity.  The 
mastoids were negative.  External canals were patent and were 
of normal size.  Configuration was without any stenosis, and 
obstruction or foreign bodies or any evidence of infection.  
The tympanic membranes were easily visualized bilaterally.  
The light reflex was preserved and was rather small.  There 
was moderate thickening of both tympanic membranes with no 
retraction, no perforation, and no infection.  The tuning 
fork examination indicated air conduction better than bone 
conduction.  The diagnostic impression was bilateral hearing 
loss with tinnitus.  A corresponding authorized audiological 
evaluation in June 1997 revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
15
35
70
LEFT
X
5
20
60
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The examiner wrote a summary of the audiological test 
results, which indicated a mild to severe sensory neural loss 
of hearing sensitivity from 3,000 to 4,000 Hertz in the 
veteran's right ear.  Test results also indicated a 
moderately severe to severe sensory neural loss of hearing 
sensitivity from 3,000 to 4,000 Hertz in the left ear.  
Interest consistency was judged good in both ears.  

The Board has reviewed the record in its entirety.  The 
persuasive aspect of this case is that all of the 
audiological evaluations of record, including the most recent 
June 1997 evaluation, show that the veteran does not have 
hearing loss to a compensable level according to the rating 
criteria.  Based on the results of all three examinations of 
record, September 1993, June 1995, and June 1997, 
respectively, and in conjunction with the criteria set forth 
in the Schedule, this degree of hearing loss is assigned 
Level I for the right ear and Level I for the left ear at all 
times.  Those Levels warrant a noncompensable evaluation 
under Diagnostic Code 6100 of the Schedule.  This analysis is 
based on the fact that the veteran's hearing loss is 
evaluated by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Under the criteria set forth in the 
Schedule, the degree of hearing loss indicated by the all 
three examinations, and the most recent VA examination in 
June 1997, is Level I bilaterally, and no other evidence is 
set forth to refute this fact.  The results of the VA 
examinations and the opinions rendered by the VA examiners 
therein are very consistent and they do not support a 
compensable evaluation for the veteran's service-connected 
bilateral hearing loss disability.  

While the Board has considered the testimony of the veteran, 
evidence that requires medical knowledge, such as pertains to 
hearing loss, must be provided by someone, unlike the 
veteran, who is qualified as an expert by knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

All pertinent provisions of 38 C.F.R. Parts 3 and 4 have been 
considered as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for a bilateral hearing loss 
disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100.


Herniated Nucleus/Lumbar Spine

In addition to the general laws and regulations cited above, 
it is noted that the primary focus in rating disabilities is 
on functional impairment.  38 C.F.R. § 4.10.  In particular, 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

Further, in evaluating disabilities of the musculoskeletal 
system, functional loss due to pain and weakness must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).  The intent of the 
rating schedule is to recognize painful motion of the joints 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The veteran's service connected herniated nucleus pulposus, 
status post hemilaminectomy and excision, is rated under 
Diagnostic Code 5293 for intervertebral disc syndrome.  Under 
Diagnostic Code 5293, a 10 percent rating is assigned for 
mild intervertebral disc syndrome.  A 20 percent evaluation 
may be assigned for moderate intervertebral disc syndrome 
with recurring attacks.  The next higher evaluation of 40 
percent requires severe intervertebral disc syndrome 
productive of recurrent attacks with intermittent relief.  A 
60 percent evaluation for intervertebral disc syndrome is 
warranted if disability is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Service connection for herniated nucleus pulposus status post 
hemilaminectomy and excision was granted in a December 1993 
rating decision and a 10 percent evaluation was assigned.  
The effective date of the award was April 5 ,1992.  The grant 
was based upon evidence found in service medical records, lay 
statements and a VA examination of September 1993.  

At the time of the RO's decision, the record showed that the 
veteran had undergone a hemilaminectomy and excision of the 
herniated nucleus pulposus in service in June 1983.  A 
December 1991 Medical Board report revealed that the veteran 
continued to perform his usual duties for four or five years 
after the 1983 surgery, with no particular difficulty with 
his back except for occasional aching in the left sacroiliac 
area.  Three years prior to the Medical Board evaluation, the 
veteran sought further medical treatment.  Ultimately it was 
the opinion of the Medical Board that the following diagnoses 
were correct:  (1) degenerative disk disease of T 11-12, L1-
2, L4-5 and lumbosacral interspaces; (2) posterior bulging of 
the annulus fibrosis at L1-2 and L4-5 with impressions on the 
thecal sac; and (3) loss of lumbosacral mobility.  It was 
further the opinion of the medical board that the rather 
extensive degenerative disk processes in the lumbar and lower 
dorsal spine, rendered the veteran fit for duty only on shore 
and only in non-physical type activities.  It was determined 
that he was not fit for duty at sea.  It was noted that there 
was no need for any acute immediate surgical treatment, but 
that the symptoms of the veteran's condition would require 
him to have various treatments for the rest of his life.  As 
indicated in an earlier section, the veteran was discharged 
shortly thereafter.  

Following service separation, the veteran submitted several 
lay statements from friends and military comrades to the 
effect that he had low back pain and many back problems while 
in service.  

On a VA joints examination in September 1993, the veteran 
reported that he had significant lumbosacral discomfort in 
the low lumbosacral area.  The radiculopathy symptoms had 
disappeared since the surgery.  The veteran reported that he 
had morning stiffness in addition to the discomfort.  He used 
heat and a self stretching program for his treatment.  

Examination of the lumbosacral area showed a healed midline 
laminectomy incision with slight flattening of the 
lumbosacral curvature.  The veteran was able to tilt the 
upper torso at least 30 degrees to the left and 30 degrees to 
the right.  He could rotate his shoulders 35 degrees to the 
left and 35 degrees to the right.  He could flex the upper 
torso to bring it to 45 degrees before he experienced 
discomfort.  The examiner also noted that there was 
satisfactory heel and toe standing.  Reflexes to the knees 
and ankles were intact, equal and normal at approximately 2+.  
There was no sensory impairment noted to the lower 
extremities.  The examiner stated that he was unable to 
detect any weakness of the knee extensors, ankle 
dorsiflexors, or the great toe dorsiflexors.  

The diagnostic impression was post operative status L4-5 
diskectomy and laminectomy with residual lumbosacral 
discomfort but without history of or clinical findings at 
that time to suggest any lower extremity radiculopathy.  
Corresponding x-rays of the lumbosacral spine revealed 
degenerative changes seen at T11, T12 and L1-2 levels.  
Otherwise the vertebral elements were good in alignment.

Based on this evidence the RO in the December 1993 rating 
action determined that no more than a 10 percent evaluation 
was assignable for the veteran's herniated nucleus pulposus 
disability (will also be referred to as a lower back 
disability).  

VA outpatient treatment records reveal that the veteran was 
seen for treatment of his lower back problems on several 
occasions.  In August 1994, it was noted that he had lower 
back pain, and it was noted that there was degenerative joint 
disease in the lumbosacral spine.  The corresponding x-ray 
revealed findings consistent with mild degenerative joint 
disease.  There was no evidence of fracture or dislocation 
and osteophytes were seen at the anterior aspect of several 
lumbar vertebrae.  He was seen in the pain clinic in August 
1994 for lower back pain.  In September 1994, it was noted 
that the veteran had chronic low back pain.  In November1994, 
he was seen for follow-up for back pain and other pain.  The 
diagnosis was not specific to the lower back.  On November 
29, 1994, the veteran submitted correspondence and noted his 
disagreement with the original rating assignment of 10 
percent.  

At a June 1995 VA examination for peripheral nerves, the 
veteran complained of pain in his back which radiated in the 
back and down his right leg with numbness in the back of his 
right leg and occasional numbness in the medial aspect of his 
right ankle.  He had rare pain going to his left leg at that 
time.  He had no bowel or bladder incontinence and did not 
have real weakness of the left but did have stiffness of the 
legs when he got up in the morning.  He occasionally used a 
cane but that was rare.  He was able to drive an automatic 
vehicle but not a standard vehicle.  

Physical examination revealed that the veteran was in 
moderate distress with his low back pain and showed decrease 
in pinprick in the right leg in the L5 distribution only.  
Sensation was intact to pinprick in the upper extremities.  
He had negative straight leg raising bilaterally at 40 
degrees with back pain on both sides without radiation of 
pain.  He had a well-healed scar in the posterior lumbar 
spine from previous surgery.  His gait was antalgic and he 
walked without a cane or crutch.  He had difficulty walking 
on his heels and toes and could tandem walk for short 
distances.  He could do a partial knee bend only without back 
pain.  Lumbar spine range of motion was limited secondary to 
pain at the rate of 60 percent of normal.  

The impression was status post L4-5 laminectomy with residual 
evidence of a bilateral lumbar radiculopathy, right greater 
than left.  Corresponding x-rays of the lumbosacral spine 
showed findings suggestive of degenerative disc disease.  

A June 1995 orthopedic examination revealed that examination 
of the lumbar spine showed the well healed midline surgical 
scar.  There was tenderness all through the lumbar spinous 
process area and the lower thoracic lumbar spinous process 
area to deep, firm palpation.  It was noted that the veteran 
complained of pain in both sacroiliac joints worse on the 
left than on the right.  Forward bending was limited to about 
30 to 40 degrees at which point the veteran could go no 
further because it hurt.  There was some muscle tightness 
developing in all of the lower thoracic area at that point.  
The extension was 20 degrees, bilateral bending about 20 
degrees to each side and about 25 degrees of rotation to each 
side, all limited by apparent pain and discomfort.  The pain 
in the lower back was not radiating type pain.  He complained 
of pain upon flexing the knee and the hip on both sides, 
worse on the right than on the left which was contrary to 
sciatic nerve root stretch.  The diagnosis was status post 
operative lumbar laminectomy and diskectomy at L4-5 level 
with recurrence of symptoms involving subjective 
radiculopathy on the right without true radicular evidence 
being identified.  The examiner did not consider straight leg 
raising as positive on either side.  There was some apparent 
loss of sensation over the ankle area and over the toes of 
the right foot.  Degenerative disc disease at multiple levels 
upon reading the 1991 MRI particularly present at lumbars 1 
and 2 with narrowing of the disc spaces at the lower thoracic 
level above that with spurring and degenerative changes 
identified in the posterior facet joints as well as in the 
bodies of the vertebrae at multiple levels.  

In July 1995, it was noted revealed that the veteran was see 
for progressive lower back pain and other ailment.  He was 
see at VA in July 1995 for electrophysiology examination.   
At that time it was noted that the veteran was seen to rule 
out radiculopathy.  Examination of the back showed minimal 
tenderness.  There was good lordotic curve.  He would not let 
the examiner raise either left greater than 20 degrees 
secondary to back pain.  Deep tendon reflexes were 2+ in the 
bilateral knee jerks and ankle jerks.  Sensation showed 
decreased pinprick in the right medial and posterior aspects 
of the lower leg to the dorsum of the foot.  Motor was 5/5 in 
the bilateral lower extremities with good mass and tone.  
Nerve conduction studies were performed with standard 
electrodiagnosis technique with mid ankle temperature greater 
than 30 degrees Celsius and the results were indicated.  
Electromyography was also performed and the results were 
indicated.  Electrodiagnostic findings were 1. normal nerve 
conduction studies in the nerves tested; 2. normal bilateral 
H-reflexes; 3. Membrane instability of the right biceps 
femoris, vastus medialis, and tibialis anterior, and 4. no 
membrane instability of the paraspinal muscles.  The 
Electrodiagnostic impression was Electrodiagnostic evidence 
of a right L4 radiculopathy due to membrane instability of 
the right biceps femoris, vastus medialis, and tibialis 
anterior.  The clinical impression was right L4 
radiculopathy.  

VA outpatient treatment records show that the veteran was 
also seen and treated on a regular basis in 1996 and 1997 for 
complaints and treatment of low back pain; as well as other 
types of pain.  It is also noted that in a March 1996 rating 
decision, the RO increased the veteran's disability rating 
from 10 to 20 percent disabling.  The effective date was 
November 29, 1994.  

At his personal hearing in May 1997, the veteran testified 
that his back pain had worsened since service separation.  T. 
10.  He gave a history of the disorder.  T. 6.  He said that 
he was unstable due to his back.  The back stiffened 
overnight, as did other parts of his body.  T. 6.  The act of 
muscle constriction was painful, such as passing a stool.  T. 
7.  The back popped and he had to guard against twisting 
movements.  T. 8.  The veteran took pain medication for his 
back pain.  Id.  The veteran used to have intermittent pain 
and now he had 24 hour a day pain in the back.  T. 9.  

The Board has reviewed the evidence of record in its 
entirety, and determines that an assignment of an increased 
rating is appropriate in this case.  The veteran's disability 
evaluation should be increased to 40 percent disabling.  
Initially, however, the Board must discuss the fact that the 
veteran was not entitled to a rating above 10 percent from 
the time of the effective date of the original grant of 
service connection, April 5, 1992 (the day after service 
separation), until the time of the effective date of the 
grant of an increased rating, November 29, 1994.  That is, 
the Board agrees that the veteran's disability was no more 
than 10 percent disabling at least up until the effective 
date assigned by the RO in November 1994.  The symptomatology 
of the veteran's lower back disability from the time of 
service separation until November 1994, was no more than 
10 percent disabling because the record during that time 
period showed the veteran's radiculopathy symptoms from the 
inservice surgery in June 1983 had disappeared; upon 
examination of the lumbosacral area at the September 1993 VA 
examination, the examiner was unable to detect any weakness 
or sensory impairment of the lower extremities; and while the 
veteran had residual lumbosacral discomfort, there was no 
history of or clinical findings at the time of VA examination 
in September 1993 to suggest any lower extremity 
radiculopathy.  Without the radiculopathy or any weakness, 
the veteran's disability more closely resembled that of mild 
intervertebral disc syndrome, warranting no more than a 
10 percent evaluation.  The treatment records from 1994 show 
only that the veteran had back pain, and no indication of 
increased neurological difficulty was seen.  Therefore, no 
increased rating is afforded the veteran for the time period 
of April 5, 1992 to November 28, 1994.  See Fenderson v. West 
12 Vet. App. 119 (1999).  

Secondly, the record shows that in a March 1996 rating 
action, the RO increased the veteran's disability rating from 
10 to 20 percent, effective November 29, 1994.  Presumably, 
the effective date was based upon what the RO thought was a 
receipt of the veteran's claim for increase in the November 
29, 1994 notice of disagreement.  See 38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(o) (the effective date of an award 
of increased compensation shall be the earliest date at which 
it is ascertainable that an increase in disability has 
occurred, if the claim for an increased rating is received 
within one year from such date, otherwise the date of receipt 
of the claim.)  The phrase "otherwise, date of receipt of 
claim" applies only if a factually ascertainable increase in 
disability occurred more than one year prior to filing the 
claim for an increased rating.  Harper v. Brown, 10 Vet. App. 
125 (1997).  

It was actually not until the June 1995 VA examination, for 
peripheral nerves, that evidence was shown that the veteran's 
condition had increased to a possible 40 percent level of 
severity.  The 40 percent increased evaluation granted in 
this decision is based upon consideration of the evidence of 
record enumerated in the above section.  A 40 percent 
disability rating is warranted under Diagnostic Code 5293 for 
intervertebral disc syndrome, now considered severe, with 
recurring attacks and with intermittent relief.  This 
decision is being made with consideration of the veteran's 
continued complaints of constant pain, with testimony of the 
same; the need for medication; lack of normal endurance due 
to back pain as exhibited by difficulty walking on heels and 
toes at examination; his limited range of motion shown on VA 
examinations and described by the physician as limited 
secondary to pain at the rate of 60 percent of normal, and 
the limited range of motion and tightness all over the back; 
as well as degenerative disc disease and radiculopathy and 
instability also confirmed by x-rays and neurological 
examinations, respectively.  See also 38 C.F.R. § 4.40; 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (the disability 
rating accounts for functional loss due to pain and 
limitation on motion).  

That is, the Board recognizes that there are situations in 
which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

A 60 percent disability rating is not warranted under 
diagnostic code 5293 because pronounced and persistent 
symptoms compatible with sciatic neuropathy, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc with little intermittent relief are not 
shown on examination or reported by the veteran.  

In conclusion, the record shows that the RO increased the 
veteran's rating from 10 to 20 percent effective on November 
29, 1994, and the Board agrees that the veteran was not more 
than 10 percent disabled prior to November 29, 1994.  
However, the Board, unlike the RO, sees the disability as 40 
percent disabling at this time and that an increased rating 
to that effect is in order.  

In reaching this determination, the Board has considered the 
history of the veteran's low back disorder, as well as the 
current manifestations and the effect that this disability 
has on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1996).  The nature of the original 
disability has been reviewed, as well as the functional 
impairment which can be attributed to any pain and weakness.  
See generally DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45.  For 
the reasons discussed above, the Board finds that the 
veteran's low back disorder is impaired to a degree to 
warrant a higher evaluation than that already assigned by 
this decision under the rating schedule.  See generally 
38 C.F.R. § 4.7.  

Accordingly, an increased evaluation of 40 percent for 
herniated nucleus pulposus, status post hemilaminectomy and 
excision, of the lumbar spine is warranted, for the period 
from November 29, 1994.


ORDER

Service connection for degenerative joint disease of the 
cervical spine with radiculopathy is denied.

A compensable evaluation for a bilateral hearing loss 
disability is denied.

An evaluation in excess of 10 percent for herniated nucleus 
pulposus, status post hemilaminectomy and excision, of the 
lumbar spine, is denied, effective from April 5, 1992 to 
November 28, 1994.

Subject to the regulations pertinent to the disbursement of 
monetary funds, an evaluation of 40 percent for herniated 
nucleus pulposus, status post hemi-laminectomy and excision, 
of the lumbar spine is granted, effective from November 29, 
1994.


REMAND

Regarding the alleged left shoulder disorder, caselaw 
provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  The veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304 (1998).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (1998).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
pre-existing disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (1998).

The veteran's service medical records show that on a February 
1964 enlistment examination, it was noted that the veteran 
had had a sternal clavicle injury at the age of 18.  He 
stated that the bone was slightly sprained and that he was 
fully recovered.  The examiner wrote in the physician's 
summary section that the veteran had had the usual childhood 
diseases and sternal clavicular sprain, left, well healed.  
The veteran was 20 years of age at the time of the 
examination.  

During service the veteran was seen for shoulder problems.  
In September 1968, it was noted that the veteran injured his 
shoulder while playing softball.  The notation did not 
specify whether the veteran injured his right shoulder or his 
left shoulder.  In July 1971, it was noted that the veteran 
injured his left shoulder the night before.  A left shoulder 
x-ray was taken, and was negative.  The impression was 
sprain.  An April 1982 notation revealed that the veteran had 
pain in his right, not left, shoulder.  He also complained of 
right upper extremity pain at that time and it was noted that 
he had possible arthritis.  At the retirement examination in 
December 1991, it was noted that there was popping and 
hurting of the left shoulder and a history of painful joints, 
especially the left shoulder, and a history of arthritis in 
the left shoulder.  It was noted that the veteran had 
degenerative joint disease and lower back problems, and other 
ailments.  

In March 1992, the veteran was seen at the orthopedic clinic 
at a Naval Hospital for follow-up of the left shoulder/hand.  
It was noted that the left acromioclavicular joint was 
injected with steroid mixture.  The diagnosis was 
degenerative joint disease of the left acromioclavicular 
joint.  The veteran was discharged from service in April 
1992.  He was seen by a medical evaluation board and physical 
evaluation board, due to his lower back disability, prior to 
discharge.  

Following service separation, the veteran was seen at VA in 
September 1993 for an examination of the joints.  At that 
time he reported having pain the left shoulder area in the 
area of the acromioclavicular joint.  The veteran reported a 
history of pain severe enough to have steroid injection 
treatment.  Subjective complaints were that he had some 
residual left shoulder pain for which he used massages and 
aspirin.  Examination of the left shoulder showed no 
tenderness in the area of the acromioclavicular joint.  The 
examiner reported that the veteran had fair range of motion 
of the shoulder and that the veteran had no acromioclavicular 
discomfort with forced internal rotation of the upper 
extremity.  The diagnostic impression was history of 
acromioclavicular discomfort, left, with previous radiograph 
showing some evidence of acromioclavicular arthritis with 
symptoms as noted.  Corresponding -x-rays of the left 
shoulder revealed a normal study.  

Other post-service outpatient treatment records reveal that 
the veteran has had complaints of left shoulder pain 
following service separation.  

At his personal hearing in May 1997, the veteran testified 
about his left shoulder disorder as follows.  The 
representative argued that the pre-existing condition 
referred to the RO was sternoclavicular pain, which meant 
pain near the sternum or near the center of the chest; and 
that acromioclavicular pain was on the outside edge of the 
shoulder.  He argued that these were two different anatomical 
areas and that degenerative joint disease of the 
acromioclavicular joint should not cause sternal area pain.  
The representative stated that the veteran's contention was 
that the pre-service findings were unrelated to the question 
at issue.  T. 1.  The veteran testified that he pre-service 
injury was not to his shoulder but was to the middle of his 
chest right, in the sternum area.  T. 2.  The injury occurred 
when he was in high school during a football practice.  The 
veteran testified that he had never had an injury (pre-
service) to the shoulder itself; it was right in the middle 
of his chest.  T. 3.  The veteran stated that he did not 
injure his left shoulder in any way prior to joining the 
Navy.  He testified that he first hurt his left shoulder 
while in service and that he sought treatment for the same.  
The veteran indicated that he was treated again in March 1992 
for complaints of pain because he had had recurrent problems 
in his shoulder throughout the years.  T. 4.  He testified 
that his retirement examination denoted painful joint with 
the left shoulder and a history of arthritis and left 
shoulder popping.  Id.  

The burden of proof is on VA to rebut the presumption of 
soundness at entry by producing clear and unmistakable 
evidence that the veteran's left shoulder disability 
preexisted service, and that he condition was not aggravated 
by service.  See Crowe v. Brown, 7 Vet. App. 238, 244 (1994); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 1993).  The Board 
determines that a question remains as to whether the evidence 
of record, including arguments set forth by the veteran at 
his personal hearing, meets the clear and unmistakable 
standard, and a remand for review, examination and medical 
opinion is appropriate in this case.  

Secondly, regarding the issue of whether the veteran has 
submitted new and material evidence to reopen a claim for 
entitlement to service connection for a right ankle disorder, 
the claim is remanded to the RO for review of the issue as it 
regards new and material evidence.  The Board notes that in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit held that the 
United States Court of Appeals for Veterans Claims (formally 
known as the United States Court of Veterans Appeal 
(hereinafter "the Court")) erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  Therefore, 
evidence submitted in the instant case should be analyzed 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).  This standard focuses on whether the new 
evidence (1) bears directly and substantially upon the 
specific matter under consideration, and (2) is significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Id; Fossie v. West, 12 Vet. App. 1 
(1998).

In applying the provisions of section 3.156(a), the Court 
also held the Secretary must conduct a three-step analysis.  
Winters v. West, __Vet. App. __, No. 97-2180, slip op. at 4 
(Feb. 17, 1999) (explaining the holding in Elkins v. West, 
__Vet. App. , No. 97-1534 (Feb. 17, 19999)).  First, the 
Secretary must determine whether the appellant has submitted 
new and material evidence under 38 C.F.R. § 3.156(a).  If it 
is determined that the submitted evidence is not new and 
material, then the claim cannot be reopened.  Second, if new 
and material evidence has been presented, then immediately 
upon reopening the claim it must be determined whether, based 
on all the evidence of record in support of the claim, 
presuming the credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, then proceed to evaluate the merits of the 
claim but only after ensuring that the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Winters and 
Elkins, both supra; see also Manio v. Derwinski, 1 Vet. 
App. 140, 145-46 (1991).  The RO should apply this legal 
precedent to it's adjudication of this claim.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
nature, severity, and date of onset of 
his left shoulder disorder.  All 
indicated diagnostic tests should be 
accomplished.  After reviewing all 
pertinent medical records, the examiner 
is specifically asked to offer an opinion 
with respect to (1) whether there is 
clear and unmistakable medical evidence 
that a left shoulder disability existed 
prior to service; and, in particular, 
whether a sternal clavicular sprain of 
the left side could cause a left shoulder 
disability (2) if a left shoulder 
disability preexisted service, whether 
the disability worsened during service 
and (3) if it did worsen, whether this 
was due to the natural progress of the 
left shoulder disability.  The examiner 
should also provide an opinion as to (4) 
the likelihood that the left shoulder 
disability symptoms in service rendered 
the veteran more susceptible to the pain 
and degenerative changes and other 
symptomatic manifestations of the 
disability later, and (5) whether a 
worsening of the condition could 
reasonably have been expected to have 
been found at the time of the veteran's 
separation from service.  A complete 
rationale for all opinions expressed 
should be provided and the claims file 
and a copy of this remand should be made 
available to the examiner for review in 
connection with the examination and 
opinion.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  In particular, regarding the 
issue of whether the veteran has 
submitted new and material evidence to 
reopen a claim for entitlement to service 
connection for a right ankle disorder, 
the RO should adjudicate the claim 
according to the legal precedent set 
forth in Hodge, Winters and Elkins, all 
supra, and issue a Statement of the Case 
with inclusion of the appropriate law and 
regulations.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 


